Opinion by
Ekwall, J.
It was stipulated that the merchandise was purchased with pounds sterling obtained in the New York market at the free rate of exchange for cable transfer for pounds sterling in effect on the date such pounds were obtained; that the date of exportation and the free rate of exchange for pounds sterling for that date, determined and certified by the Federal Reserve bank, were as set forth by the collector on each of the entries; and that the issue is the same in all material respects as that presented in John Barr v. United States (11 Cust. Ct. 88, C. D. 801), which record was incorporated herein. (See John Barr v. United States, 324 U. S. 83, decided February 5, 1945.) In accordance therewith it was held that the currency of the invoices should be converted at the buying rate in the New York market at noon on the day of exportation (the “free” rate of exchange for pounds sterling), as set forth by the collector on each of the entries. The protest was sustained to this extent.